UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Lithium Corporation (Name of Issuer) Common (Title of Class of Securities) (CUSIP Number) Mark Radom, 1 Nachal Maor, Ramat Bet Shemesh, Israel 99623, + (Name, Address and Telephone Number of PersonAuthorized to Receive Notices and Communications) February 6, 2017 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed:¨ Rule 13d-1(b)x Rule 13d-1(c)¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 536804107 13G Page 1 of4 Pages 1. NAMES OF REPORTING PERSONSI.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Dr. Borenstein Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(see instructions)(a) ¨(b) x 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATIONIsrael NUMBER OFSHARES BENEFICIALLY OWNED BY
